The panel recommended that Boles be suspended from the
                practice of law for two years, with the conditions that Boles be (1) required
                to retake the Multistate Professional Responsibility Examination (MPRE)
                and attorney ethics portion of the Nevada Bar Examination prior to
                applying for reinstatement; (2) required to pay for the costs associated
                with the disciplinary proceeding pursuant to SCR 120; (3) within three
                days of the effective date of an order of suspension, required to
                demonstrate to bar counsel that he has notified all of his clients of his
                suspension; and (4) within fifteen days of an order of suspension, place all
                of his Nevada clients with other counsel, conclude representation, or, with
                the assistance of bar counsel, attempt to expeditiously aid any remaining
                clients in finding new counsel.
                            The findings and recommendations of a disciplinary board
                hearing panel are persuasive; however, our automatic review of a panel
                decision recommending a suspension is conducted de novo, requiring the
                exercise of independent judgment by this court. SCR 105(3)(b);          In re
                Stubff 108 Nev. 629, 633, 837 P.2d 853, 855 (1992).
                            Having reviewed the briefs filed in this matter and the record
                of the disciplinary proceedings, we conclude that clear and convincing
                evidence supports the findings that Boles violated RPC 1.3 (diligence) and
                RPC 1.4 (communication). SCR 105(2)(e). We approve the panel's
                recommendation that Boles be suspended subject to conditions. However,
                we determine that a suspension of one year is appropriately tailored to the
                violations here. We therefore reject the recommended suspension term of
                two years and instead direct that Boles be suspended for one year.
                            Accordingly, Boles is hereby suspended from the practice of
                law for one year, subject to the conditions set forth above. Boles shall pay

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                the costs of the disciplinary proceedings within 30 days of receipt of the
                Nevada State Bar's bill of costs.   See SCR 120. Boles and the state bar
                shall comply with the applicable provisions of SCR 115 and SCR 121.1.
                            It is so ORDERED.

                                                      I eikeil                , C•J.
                                                    Pickerin




                                                    Gibbons




                                                          clesty


                                                                              , J
                                                    Parraguirre




                                                                              ,   J.




                                                                              ,   J.
                                                    Saitta


                cc: Thomas Susich, Chair, Southern Nevada Disciplinary Panel
                      David Clark, Bar Counsel
                      James Andre Boles, Esq.
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A